DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021. 
 	Applicant’s election without traverse of Group I, claims 1-6 and 18-20, in the reply filed on October 18, 2021 is acknowledged. 
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Information Disclosure Statement
 	The IDS filed on October 12, 2020 and December 2, 2019 has been considered by the examiner. 

Claim Objections
 	Claim 18 is objected to because of the following informalities: 
 	1. In claim 18 at line 2, it is suggested to change “having computer readable program” to --having a computer readable program--. 
	2.  In claim 18 at line 17, it is suggested to change "a DoD" to --a depth of discharge (DoD)--.
 	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	Claim 1 recites the limitation "the anode active material" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. 
 	Claim 18 recites the limitation "the anode active material" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. 
 	Claims 2-6 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim. 
Double Patenting
 	Claims 1-6 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Pat. 10,293,704 (the Patent) in view of Takami et al. (US 2007/0284159) and Huang et al. (US Pat. 9,444,275) 
 	The Patent similarly recites a main fast-charging lithium ion module (FC) configured to deliver power to an electric vehicle (EV), a supercapacitor-emulating fast-charging lithium ion module (SCeFC) configured to be operable at a maximal charging rate of at least 5 C and within an operation range of 5% at most around a working point of between 60-80% lithiation of an anode active material. Furthermore, the Patent recites a control unit which is configured to manage power delivery from the SCeFC to the FC and/or to the EV according to specified criteria and managing allocation of elements of the single battery to the FC and the SCeFC. 
 	The Patent does not recite the SCeFC being operable at a maximal charging rate to and from an EV and or to the FC module and being configured to maintain a state of charge (SOC) of the SCeFC module within the operation range around the working point. However, Takami in the same field of endeavor teaches an electric vehicle (EV) with a storage battery system comprising a first main fast-charging lithium ion module (FC), configured to deliver power to the EV, and a second lithium ion module configured to receive power and deliver power to and from EV and or to the FC module. (Takami in [0011-0013]) The SCeFC is also configured to maintain a state of charge (SOC) within an operation range and working point. ([0051]) The skilled artisan would find obvious to modify the Patent so that the SCeFC is operable at a maximal charging rate to and from an EV and or to the FC module and is configured to maintain a state of charge (SOC) of the SCeFC module within the operation range around the working point.  The motivation for 
 	The Patent does not recite a computer program product comprising a non-transitory computer readable storage medium having a computer readable program embodied therewith. However, Huang in the same field of endeavor teaches a computer program product comprising a computer readable storage medium having a computer readable program embodied therewith. (Huang in col. 4 lines 14-17) The computer readable storage medium is non-transitory. (Huang in claim 18) The skilled artisan would find obvious to modify the Patent with a computer program product comprising a non-transitory computer readable storage medium having a computer readable program embodied therewith. The motivation for such a modification is to allow for control of energy storage modules based on a monitored characteristic of each energy storage module. (col. 4 lines 14-17, col. 6 lines 57-61) 
 	As to a first, second, and third computer readable program, as Huang discloses a control system integrated into each energy storage module and in communication with a master controller (Id.), the skilled artisan would find obvious to modify the Patent with a first computer readable program for the FC module, a second computer readable program for the SCeFC module, and a third computer readable program for the control unit of the Patent. The motivation for such a modification is to allow for communication on parameters such as stage of charge, state of health, and state of function between the energy storage modules and the system controller 28. (Id.)  Furthermore, it would be obvious to the skilled artisan to configure the third computer readable program to control the first and second computer readable programs with respect to power delivery from the SCeFC module to the FC module and/or to the EV and to manage allocation of battery cells between the FC module and the SCeFC module, in light of the 
 	The examiner notes that the third computer readable program being configured to minimize at least one of a DoD of the FC module and a number of cycles of the FC module during operation to increase a cycling lifetime thereof (claim 18) has not been given patentable weight, as this limitation is considered an intended-use limitation. 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722